DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to correspondence filed 29 June 2020 in reference to application 16/915,160.  Claims 1-18 are pending and have been examined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 10, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wasserblat et al. (US PAP 2012/0116766).

Consider claim 1, Wasserblat teaches a method to correct for packet loss in an audio signal in automatic speech recognition systems comprising rescoring of phoneme probability calculations for a section of the audio signal (abstract), comprising the steps of 

determining when the probabilities for the given word are statistically significant (0090, N-best lattice may be used, so if within top n results, they are statistically significant); 
reporting matches when the probabilities are statistically significant (0090, n-best list of results may be returned); 
normalizing values of probabilities that are not statistically significant (0064, pruning of unlikely paths from word lattice); and 
rescoring the probabilities for the given word (0078, context model may generate a normalized confidence score).

Consider claim 4, Wasserblat teaches the method of claim 1, wherein the reporting comprises omitting low confidence hits (0090, n-best matches may be returned, so low confidence hits are omitted).

Consider claim 5, Wasserblat teaches the method of claim 1, wherein the probabilities are accumulated from historical values previously obtained for each phoneme from a corpus without packet loss (0056-64, word decoding using Viterbi decoding, sounds mapped to phoneme sequence using accumulated joint probabilities through series of grapheme/phonemes).

Consider claim 10, Wasserblat teaches An automatic speech recognition system that corrects for packet loss in an audio signal comprising rescoring of phoneme probability calculations for a section of the audio signal (abstract), comprising: 
a processor (0035, processors); and 
a memory in communication with the processor, the memory storing instructions (0035, memory and instructions) that, when executed by the processor, causes the processor to rescore phoneme probability calculations for a section of the audio signal by 
accumulating probabilities for a given word in a lexicon using the highest scoring tokens for every frame of the audio signal (0056-64, word decoding using Viterbi decoding, sounds mapped to phoneme sequence using accumulated joint probabilities); 
determining when the probabilities for the given word are statistically significant (0090, N-best lattice may be used, so if within top n results, they are statistically significant); 
reporting matches when the probabilities are statistically significant (0090, n-best list of results may be returned); 
normalizing values of probabilities that are not statistically significant (0064, pruning of unlikely paths from word lattice); and 
rescoring the probabilities for the given word (0078, context model may generate a normalized confidence score).

Claim 13 contains similar subject matter as claim 4 and therefore is rejected for the same reasons.

Claim 14 contains similar subject matter as claim 3 and therefore is rejected for the same reasons.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 3, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat in view of Wang et al. (US PAP 2002/0133764).

Consider claim 2, Wasserblat teaches the method of claim 1 but does not specifically teach wherein the normalizing comprises deleting values for sections of the audio signal comprising packet loss.
In the same field of audio transmission, Wang teaches wherein the normalizing comprises deleting values for sections of the audio signal comprising packet loss (0039, signal sections with packet loss are replaced, and thus must be initially deleted in order to be replaced).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to replace packet loss data with historical signal data as taught by 

Consider claim 3, Wasserblat teaches the method of claim 1 but does not specifically teach wherein the normalizing comprises replacing values for sections of the audio signal comprising packet loss with historical values obtained offline..
In the same field of audio transmission, Wang teaches wherein the normalizing comprises replacing values for sections of the audio signal comprising packet loss with historical values obtained offline. (0039, signal sections with packet loss are replaced, and thus must be initially deleted in order to be replaced, 0016, using previous portions of signal stored as replacement data).
Therefore it would have been obvious to one of ordinary skill in the art at the time of effective filing to replace packet loss data with historical signal data as taught by Wang in the system of Wasserblat in order to improve the quality of the audio data received through the transmission channel (Wang 0003).

Claim 11 contains similar subject matter as claim 2 and therefore is rejected for the same reasons.

Claim 12 contains similar subject matter as claim 3 and therefore is rejected for the same reasons.

Claim 6-9 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wasserblat in view of Nair et al. (US PAP 2011/0125701).

Consider claim 6, Wasserblat teaches the method of claim 1, but does not specifically teach wherein the rescoring comprises tagging the matches for the given word whose confidence values through their scores have been affected by packet loss using tagged packet information.
In the same field of performing speech recognition in the presents of packet errors, Nair teaches wherein the rescoring comprises tagging the matches for the given word whose confidence values through their scores have been affected by packet loss using tagged packet information (0078, normalizing scores with similar observation sequences to account for burst noise, also see 0025, 0050).
Therefore it would have been obvious to one of ordinary skill in the art the time of effective filing to map repeating segments to rescore the Viterbi search as taught by Nair in the system of Wasserblat in order to improve recognition results in the presence of burst noise caused by packet loss (Nair 0003).

Consider claim 7, Wasserblat and Nair teaches the method of claim 6, wherein the tagged packet information is determined by extracting mel frequency cepstral coefficient features, wherein the frames of audio are decomposed into overlapping frames (Wasserblat 0038, MRCCs, windows, Nair 0038, MFCCS, overlapping windows).

Consider claim 8, Wasserblat and Nair teach the method of claim 7, wherein the overlapping frames are 20 ms with an overlap factor (Wasserblat 0038, windows, Nair 0038, overlapping with 20 ms).

Consider claim 9, Wasserblat and Nair teach The method of claim 8, wherein the overlap factor is 50% (Wasserblat 0038, windows, Nair 0038, overlapping with 20 ms, 10ms offset).

Claim 15 contains similar subject matter as claim 6 and therefore is rejected for the same reasons.

Claim 16 contains similar subject matter as claim 7 and therefore is rejected for the same reasons.

Claim 17 contains similar subject matter as claim 8 and therefore is rejected for the same reasons.

Claim 18 contains similar subject matter as claim 9 and therefore is rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Nair et al. (US PAP 2011/0125701) teaches a method of using repeated utterance to deal with burst noise corrupted signals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS C GODBOLD whose telephone number is (571)270-1451. The examiner can normally be reached 6:30am-5pm Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571)272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DOUGLAS GODBOLD
Examiner
Art Unit 2655



/DOUGLAS GODBOLD/Primary Examiner, Art Unit 2655